Citation Nr: 1207539	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of mood disorder rated as 10 percent disabling prior to July 27, 2005. 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to July 27, 2005.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to September 1971, January 1998 to October 1998, March 2003 to September 2003, and May 2004 to September 2004.  

Although he was awarded TDIU, the record establishes that he had active duty from March to September 2006, from October 2006 to September 2007 and from January to September 2008.  The AOJ is at liberty to determine whether the award of TDIU is consistent with extended periods of active duty.  The AOJ is at liberty to consider referral to Central Office for further advice. We also note that the periods of active duty post-date the time period involved in this appeal.
   
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a decision of July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdictions rests with the Waco, Texas RO. 

This case was remanded by the Board in June 2008 for further development.  


FINDINGS OF FACT

1.  Prior to July 27, 2005, mood disorder was manifested by poor sleep, poor concentration, poor memory, amotivation, increased irritability, and isolation.  

2.  The Veteran's service-connected disabilities did not render him unable to obtain and retain substantially gainful employment prior to July 27, 2005.


CONCLUSIONS OF LAW

1.  Prior to July 27, 2005, mood disorder was no more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9435 (2011).

2.  Prior to July 27, 2005, the criteria for entitlement to a TDIU had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in September 2003, August 2005 and March 2006.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability had not significantly changed during the time frame in question and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Veteran's mood disorder is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9435, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2011).

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Veteran has appealed the assignment of a 10 percent rating for mood disorder prior to July 27, 2005.  The current rating contemplates occupational and social impairment due to mild or transient symptoms.  To warrant a higher rating the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Here, the evidence shows that in January 2003 orientation, memory and attention/concentration and language were normal.  The Veteran denied nervous trouble, loss of memory, trouble sleeping, depression or excessive worry and suicide attempts in March 2003.  Clinical evaluation revealed normal psychiatric findings at that time.  Examination in July 2003 and December 2003 revealed normal orientation, memory, attention/concentration and language.  

The Veteran was afforded a VA examination in March 2004.  During this examination, he reported no mental problems until his seizures disorder started in 1999.  Since that time, he had periods of depression as he had been restricted from work and many physical activities.  He endorsed poor sleep, poor concentration, poor memory, amotivation, increased irritability, and isolation.  He denied feelings of depression.  He also denied homicidal ideation or plan.  Per the history provided, the Veteran lived with his wife of four years.  

Examination revealed he was casually dressed and groomed, had good eye contact and a pleasant demeanor.  His speech was spontaneous in rate and rhythm, motor normal, mood okay, affect constricted and thought process goal directed.  There were no flight of ideas, lose of association, thought insulation or thought broadcasting.  His thought content was negative for suicidal ideation, hallucinations or delusions.  Insight and judgment were fair.  Mood disorder due to general medical condition was diagnosed.  A GAF score of 60 was assigned.  The examiner stated that the Veteran seemed to suffer from signs and symptoms of depression which seem to be secondary to his general medical condition of seizure disorder.  

Examination in April 2005 revealed normal orientation, mood/affect and memory.  

In light of the evidence summarized above, we find against the claim.  In this regard, during this period of time the Veteran denied suicidal and/or homicidal thoughts, and was without flight of ideas, lose of association, thought insulation or thought broadcasting.  While he endorsed poor sleep, poor concentration, poor memory, amotivation, increased irritability, and isolation, examination revealed he had normal orientation, memory and attention/concentration.  Furthermore, his insight and judgment were fair, demeanor was pleasant, thought process was goal directed, speech was spontaneous in rate and rhythm, motor was normal and his mood was okay.  

The evidence also shows that while the Veteran could no longer perform in the capacity as a firefighter, for an unspecified amount of time he held a supervisory position in aviation maintenance after he retired in 1999 and was again activated for duty from May 2004 to September 2004 doing paperwork in support of combat operations.  He also was activated for duty from March 2003 to September 2003 and remained married doing this time frame.  These findings do not warrant a 30 percent evaluation as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is not shown.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's GAF score was 60 which is indicative of moderate symptoms.  In the view of the Board, the GAF score is consistent with the Veteran's PTSD symptomatology and the assignment of a 10 percent rating.  

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment due to mild or transient symptoms but not occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational.  The above findings do not warrant a 30 percent evaluation when all the other manifestations are considered.  See Mauerhan, supra, 16 Vet. App. 436.  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 10 percent rating and no more.  

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran had not required frequent periods of hospitalization for his disability and that the manifestations of the disability were contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would have been in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

TDIU 

The Veteran has appealed the denial of TDIU prior to July 27, 2005.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

During the time frame in question, the record indicates that the Veteran was service connected for grand mal seizures, rated as 40 percent disabling and mood disorder, rated as 10 percent disabling.  His combined evaluation was 50 percent disabling.  The 50 percent rating does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  Therefore, TDIU on a schedular basis could not be established.  However, entitlement to TDIU may have been granted on an extraschedular basis if it was shown that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service- connected disabilities at that time.  38 C.F.R. § 4.16(b).

The record shows that the Veteran was a fireman who retired in June 2000.  
In April 2000, it was noted that the Veteran had recently been given the opportunity to return to light duty work primarily clerical but that with a history of seizures no firefighting activity.  In May 2000, the examiner stated that the Veteran would benefit from retiring from his occupation as a firefighter so he will not be exposed to extreme heat or smoke, or any other dangerous situation which may precipitate another seizure.  

In July 2003, the Veteran expressed that while on the job as a firefighter he went into a "day dreaming" state and fell off the top of a fire engine.  Since his fall, he maintained that he suffered from a large number of mini seizures, memory loss and other medical problems.  

In his July 2005 application for TDIU benefits, the Veteran related that he was forced to retire from work in June 2000 because of his seizure disorder.  He expressed that because of his seizure disorder, age and lack of experience in anything else other than firefighting he had not been able to obtain employment.  He expressed having transportation problems and memory/concentration/ learning problems.  He also related that there was a negative attitude of employers toward seizure disorder/epilepsy.  

In the April 2010 VA opinion, the examiner related that he interviewed the Veteran to gather additional information regarding his unemployability before July 26, 2005.  During the interview, the Veteran related that he last worked as a fireman in 1999 and that he retired due to a head injury.  He reported that he had a seizure disorder before that injury starting in service in 1968 or 1969.  While his last formal job was in 1999, the Veteran expressed that he engaged in work activities through the Navy since then.  Per the Veteran, he was involved in aviation maintenance in a supervisory position doing paperwork related to this after he retired.  He was again activated for duty from May 2004 to September 2004 and was working doing paperwork in support of combat operations.  

After review of the record, to include private treatment notes, VA records, appeals and remands, the VA examiner opined that it was less likely than not that the Veteran was unemployable before July 2005.  He stated that while it was possible that the Veteran developed severe enough symptoms to render him unemployable before the July time frame, he did not see objective medical evidence to support that contention.  Furthermore, he stated that the Veteran's DD 214 from his last period of activation for duty did not indicate that he was discharged due to an unfitting medical or psychiatric condition which shows that he was functioning well enough to meet retention standards at least until September 2004.  The examiner stated that there are no medical health treatment notes between his discharge in September 2004 and Dr. R's exam in 2006 to support a finding of unemployability in that time frame.  

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim.  In this regard, the Board acknowledges the Veteran's contentions that his service connected disabilities to include grand mal seizures and mood disorder rendered him unable to obtain and maintain substantially gainful employment prior to July 27, 2005.  He has expressed that during this time frame because of his seizure disorder, age and lack of experience in anything else other than firefighting he had not been able to obtain employment.  He also related having issues with transportation, memory/concentration/ learning problems and negative attitudes of employers toward seizure disorder/epilepsy.  

However, while the Veteran contends that his disabilities rendered him unemployable prior to July 27, 2005, the evidence shows otherwise.  Despite his complaints of memory and comprehension problems, examinations during this period of time revealed he had normal orientation, mood/affect and memory.  We also note that per the Veteran he was involved in aviation maintenance in a supervisory position doing paperwork after he retired and he was again activated for duty from May 2004 to September 2004 and was working doing paperwork in support of combat operations.  While the evidence shows that he could no longer perform in the capacity as a firefighter, clearly he was still able to perform other job tasks as indicated above.  

Of importance, the VA examiner opined that it was less likely than not that the Veteran was unemployable before July 2005.  He stated that while it was possible that the Veteran developed severe enough symptoms to render him unemployable before the July time frame, he did not see objective medical evidence to support that contention.  The opinion was rendered after review of the record, to include private treatment notes, VA records, appeals and remands.  We have afforded greater probative value to the opinion rendered by the VA examiner than that of the Veteran.  In this regard, the VA examiners opinion was rendered after review of the record (containing pertinent information) and it is consistent with the objective evidence of record.  

Although the Veteran believes that he could not secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the time frame in question, the more probative evidence is against the claim.  We conclude that the Veteran's opinion is less probative than that of the skilled VA examiner.  We also note that the Veteran was able to perform active duty requirements from May 2004 to September 2004 despite his claim that he was unable to maintain employment prior to July 27, 2005.  We find it not credible that he would be able to perform the activities required for active duty but was unable to maintain and sustain employment other than that of a fireman.  It appears from the record that he was skilled in other areas to include office work.

The Board is mindful that during the time frame in question the Veteran may have been intermittently unemployed.  However, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  

In sum, the Board finds that the Veteran's service connected disabilities did not preclude substantially gainful employment prior to July 27, 2005.  Therefore, a grant of TDIU is not warranted on a scheduler or extraschedular basis for that time period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

An evaluation higher than 10 percent disabling for mood disorder prior to July 26, 2005 is denied.  

A total disability rating for compensation on the basis of individual unemployability prior to June 26, 2005 is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


